Citation Nr: 0203103	
Decision Date: 04/05/02    Archive Date: 04/11/02	

DOCKET NO.  01-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for bursitis of the 
right hip, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1989 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision from the 
VARO in Detroit which confirmed and continued a 10 percent 
disability rating for the veteran's bursitis of the right 
hip.


FINDINGS OF FACT

1.  The veteran has subjective complaints of pain and 
discomfort involving the right hip.

2.  The veteran had flexion restriction of the right hip to 
70 degrees on examination in May 2000 and her osteopath 
reported "some" motion restrictions in a February 2002 
statement.

3.  The medical evidence of record provides no showing of 
right hip ankylosis or flexion limitation to 20 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
bursitis of the right hip, but not more, are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019, 5251, 5252, 5253 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record discloses the appellant 
has been recently examined by VA and her medical records have 
been obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  All relevant facts on this issue have been 
properly developed, she has been advised as to the types of 
evidence needed to substantiate her claim, and the duty to 
assist has been met.  In this regard, the undersigned notes 
that on November 9, 2000, while this claim was pending, the 
President signed into law the VCAA.  This law eliminates the 
well-grounded claim requirement, expands the duty of VA to 
notify a veteran and his or her representative, and enhances 
the duty to assist a veteran in developing information and 
evidence necessary to substantiate a claim.  Since these 
legislative changes serve to eliminate the "gate keeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has just recently 
submitted additional medical evidence which the Board has 
given every consideration.  The RO has obtained the veteran's 
VA medical treatment records and has accorded her a rating 
examination.  There is no indication that there are 
additional records that could be obtained.  The July 2000 
rating decision provided her with the reasons and bases for 
the denial of her claim.  The October 2000 statement of the 
case and the June 2001 supplemental statement of the case 
provided her with the applicable criteria for an increased 
disability rating.  These notification letters were sent to 
her latest address of record, and correspondence copies were 
mailed to her accredited representative, The American Legion.  
Therefore, the Board finds that all information and evidence 
have been developed to the extent possible and no prejudice 
will result to her by the Board's consideration of this 
matter at the present time.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The rating specialist must interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture to 
accurately represent the elements of disability present.  
38 C.F.R. § 4.2.  As such, the determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with her prevailing in either event.  However, if the weight 
of the evidence is against her claim, the claim must be 
denied.  VCAA; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The severity of a hip disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule).  The appellant's current 10 percent rating 
under Diagnostic Code 5019 contemplates bursitis with 
objective evidence of limitation of motion by swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5019 (2001); 
Hicks v. West, 8 Vet. App. 417, 420 (1995). 

A 20 percent rating is warranted for impairment of the thigh 
with loss of abduction beyond 10 degrees (Diagnostic Code 
5253), flexion restriction to 30 degrees (Diagnostic Code 
5252), malunion of the femur with moderate knee or hip 
disability (Diagnostic Code 5255), or X-ray confirmed 
bursitis involving two or more major joints or two or more 
minor joint groups with occasional incapacitating episodes 
(Diagnostic Code 5019).

A 30 percent rating is warranted for hip disability 
manifested by flexion of the thigh limited to 20 degrees 
(Diagnostic Code 5252) and impairment of the femur by 
malunion with marked hip or knee disability (Diagnostic Code 
5255). 

A 60 percent rating is warranted for ankylosis of the hip 
(Diagnostic Code 5250), impairment of the surgical neck of 
the femur with false joint (Diagnostic Code 5255), or 
impairment of the shaft or anatomical neck of the femur with 
nonunion (Diagnostic Code 5255).  Full range of motion of the 
hip is measured from zero degrees to 125 degrees in flexion 
and zero degrees to 45 degrees in abduction.  38 C.F.R. 
§ 4.71, Plate II (2001).  

In evaluating service-connected disability, the Board must 
also assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under ordinary conditions of 
daily life, to include employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding at 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, to include flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant".  
38 C.F.R. § 4.40.  

Based upon the above, the Board finds, by a preponderance of 
the evidence, that an increased rating for right hip 
disability to 20 percent, but not more, is warranted.  In 
this case, the appellant has primarily complained of pain and 
discomfort involving the right hip.  A historical review of 
the evidence of record discloses that at the time of a VA 
rating examination in August 1995, the appellant had full 
range of motion in both hips.  No degenerative changes were 
detected on X-ray study, and no evidence of injury, 
calcification, inflammatory process, or other abnormality was 
indicated.  The examiner stated that he was unable to find 
any arthritic abnormality or any evidence of any disability 
or dysfunction.  

Another examination for rating purposes was accorded the 
veteran by VA in December 1997.  She again gave a history of 
bursitis involving the right hip.  On examination gait was 
described as normal.  She had full range of motion in the low 
back without any complaints.  There was also a full range of 
motion involving both hips without complaint.  She reported 
pain on active adduction against resistance on the right 
side.  She was also shown to have tenderness near the greater 
trochanter.  No evidence of arthritis was present on either 
physical or X-ray examination.  The diagnosis was 
trochanteric bursitis of the right hip without evidence of 
arthritis.

The veteran was accorded an examination of the joints for 
rating purposes by VA in May 2000.  She complained of right 
hip pain which made it difficult for her to walk.  She stated 
that she sometimes had to use a cane.  She described the pain 
as fairly constant and reported that she needed a heating 
pad.  She stated that she also took Naprosyn.  She added that 
most of the time the pain was near the trochanteric area.  
Other than the hip, she reported no other joint trouble.  

On examination she was described as not appearing to be in 
any pain.  Posture was good, although notation was made of a 
complaint of discomfort in the right hip.  On standing, the 
pelvis was symmetrical.  Lumbar lordosis was normal.  She 
complained of tenderness in the gluteal intertrochanteric 
area on the right side.  Leg lengths were equal, and 
alignment was normal.  

Range of motion of the right hip showed flexion to 70 degrees 
with a complaint of pain and extension to 10 degrees.  
Abduction was to 30 degrees with a complaint of pain in the 
trochanteric area.  Adduction was to 20 degrees.  Internal 
rotation was to 25 degrees and external rotation was to 45 
degrees.  She complained of pain near the trochanteric area 
on palpation.  The right knee was stable and showed a full 
range of motion. 

X-ray studies of the hip were normal, as was a bone scan.  It 
was noted there might be questionably increased tracer 
activity in the knees around the medial compartment.

The examination diagnosis was a history of pain in the right 
hip with no objective evidence of pathology.  Notation was 
made of the presence of trochanteric bursitis on a clinical 
basis.  

Also of record are reports of VA outpatient visits on 
periodic occasions between the late 1990's and 2001.  At the 
time of one such visit in November 1999, physical examination 
showed normal tandem gait and normal posture.  Motor and 
coordination testing were also normal.  

At the time of an August 2000 visit, complaints included 
episodes of right hip bursitis pain two to three times a 
week.  It was noted that the veteran was employed as a mail 
handler at the Post Office.  She was advised to do aerobic 
exercises, and she stated that she walked one mile daily.  

In a February 2002 communication Harold M. Friedman, D.O., 
stated that he had been seeing the veteran since late 1996.  
He noted that she had been referred to a physical 
rehabilitation services facility from January to February 
2001 and had shown "slow" progress.  After four weeks, he 
reported, she became frustrated by a plateau in the pain 
management portion of the therapeutic process and she chose 
to stop until a later time.  He added she took medication on 
a routine basis for flare-ups of her right hip bursitis.  He 
noted that the physical therapy process confirmed "some" 
motion restrictions along with the pain "issue."  It was 
indicated that the veteran was last seen in November 2001.  
Anti-inflammatory medication was refilled for the hip 
bursitis/pain.  Notation was also made as to ongoing 
treatment and evaluation for headaches.  

In view of the forgoing, the Board finds, by a preponderance 
of the evidence, that a disability rating of 20 percent, but 
not more, for the right hip disability is warranted at this 
time.  The veteran has consistently complained of right hip 
pain.  The medical evidence includes the May 2000 examination 
report of flexion of the hip to 70 degrees and abduction to 
30 degrees.  The veteran's osteopath has reported that she 
has some motion restrictions and pain involving the hip.  
Accordingly, an increased rating to 20 percent for flexion 
restriction is in order. There is, however, no showing of 
flexion limitation to 20 degrees as required for an even 
higher rating of 30 percent under Code 5252. There is no 
evidence, either by physical or X-ray examination, of 
malunion or nonunion of the femur, ankylosis, or false joint.  
Therefore, an increased rating under Diagnostic Codes 5250 or 
5255 is not warranted.  Pursuant to Diagnostic Code 5251, 
related to limitation of extension of the thigh, a 10 percent 
disability rating is warranted for limitation of extension of 
the thigh to 5 degrees.  A higher rating is not available 
under this code section.  Code 5253 does not provide a rating 
higher than 20 percent for a hip disorder. 

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
pertinent medical evidence does not reflect deformity, excess 
fatigability, incoordination, or weakened movement due to 
right hip trochanter bursitis so as to warrant a rating in 
excess of the now assigned 20 percent.  The records do not 
reveal that right hip motion has been limited beyond 
30 degrees of abduction or 70 degrees of flexion.   

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitation imposed by 
the disorder.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  With the 
exception of pain, the evidence shows that there is very 
little, if any, functional limitation resulting from the 
veteran's bursitis of the right hip.  The Board finds that 
the veteran has no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling, or deformity.  Any functional impairment that the 
veteran experiences in her right hip as a result of her joint 
pain, as contemplated by DeLuca, is included in the now 
assigned 20 percent rating for the service-connected right 
hip bursitis.  Based on the foregoing, the Board finds that a 
rating higher than 20 percent based on 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is not warranted.  The Board notes that the 20 
percent rating recognizes the veteran's complaints of pain.   

Additionally, review of the claims folder indicates that in 
the statement of the case furnished to the veteran in October 
2000, the RO provided, but did not discuss, the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1), as they 
related to this condition.  In this regard, the Board 
observes that the claims folder contains no evidence that the 
service-connected bursitis of the right hip has resulted in 
frequent hospitalizations or marked interference with 
employment so as render impractical the application of the 
regular schedular standards.  Accordingly, the Board finds 
that the RO did not err in failing to address specifically 
the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) as 
they apply to the service-connected right hip bursitis.  

Based on the relevant medical evidence, the Board concludes, 
in essence, that the criteria for a disability rating of 20 
percent, but not more, for the right hip bursitis have been 
met.  


ORDER

A disability rating of 20 percent, but not more, for right 
hip bursitis is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

